 

EXHIBIT 10.22

AMENDMENT AGREEMENT







This Agreement (the “Agreement”), dated as of October 21, 2012, is by and among
APD Antiquities, Inc., a Nevada corporation (“APD”), with offices located at
1314 South Grand Blvd, Suite 2, Spokane, WA. 99202; Northern Adventures, LLC, an
Idaho Limited Liability Company (“NALLC” or “Lessor”), with offices located at
24785 East Doyle road, Cataldo, ID 83810 and Northern Adventures, Inc., a Nevada
corporation (“NAINC” or Lessee”), with offices located at 441 West 14th Avenue,
Spokane, WA 99204.  




Whereas, the Managing Members of NALLC and Boards of Directors of APD and NAINC,
each have, in light of and subject to the terms and conditions set forth herein,
(i) determined that certain terms and conditions of certain existing agreements
between the parties to this Agreement are required to have certain terms and
conditions amended  (as defined below) to facilitate. Implement and execute a
proposed Letter Agreement submitted by Archean Star Resources, Inc. (“ARS”) to
NAINC related to the Monitor-Richmond property consisting of 20 unpatented
mining claims located in Shoshone County, State of Idaho as described on Exhibit
A and an existing Lease Agreement executed between NALLC and NAINC, which by
reference is made a part of this Agreement; and (ii) because these amendments
are in the best interest of shareholders of NAINC and APD, as well as the
members of NALLC and required before NAINC can legally executes the proposed
agreements with ARS;




Whereas, this Agreement and the amendments contained therein constitute a
modification in various existing agreement and will supersede and replace those
amended terms and conditions related to all prior or existing written and oral
agreements, between APD, NAINC and NALLC with respect to the subject matter
hereof;




Whereas, on June 27, 2012 NALLC entered into a Lease Agreement with NAINC
related to the Monitor-Richmond property; and




Whereas, NAINC executed an Option to Purchase assets agreement dated July 3,
2012   with APD Antiquities, Inc. and made certain representations, warranties,
covenants and agreements in connection with the acquisition of certain assets
owned or controlled by NAINC and pursuant to certain conditions defined in the
Option to Purchase agreement and the Asset Purchase Agreement, the Lease
Agreement was one of the assets to be purchase pursuant to the Asset Purchase
Agreement.  




Whereas, NAINC has received a draft Letter Agreement from ARS with regards to
acquiring an 80% interest in the existing lease between NAINC and NALLC (see
Exhibit B).  In order for NAINC to have the legal ability to entered into said
agreement with ARS, APD must agree to amending the existing Option to Purchase
Agreement and the corresponding Asset Purchase Agreement to reflect the proposed
agreement with ARS.  It being understood that upon the execution of the Assets
Purchase Agreement, the original lease agreement on the Monitor-Richmond
property will be subject to the terms and condition define in Exhibit B in a new
agreement between ARS and NAINC.  APD confirms that it is willing to authorize
NAINC to





--------------------------------------------------------------------------------

enter into and execute the agreement with ARS and will except the original lease
as an asset subject to the terms and conditions defined in agreement with ARS.




Whereas, APD hereby confirms that the proposed agreement between ARS and NAINC
concerning the Monitor-Richmond property is in the best interest of APD, APD is
willing to agree to modify and amend both the Option to Purchase Agreement and
the Asset Purchase Agreement, to recognize and agree to the ARS and NAINC
agreement.




Whereas, ARS has agreed to the proposed agreement with NAINC, but conditional
upon certain amendments in the primary lease between NALLC and NAINC.  The
amendments required in the primary lease between NALLC and NAINC to allow NAINC
to legally proceed with the execution of an agreement with ARS will be defined
below.




Now, therefore, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, APD, NAINC and NALLC do hereby agree as following:




ARTICLE I




Amendments to the Lease Agreement

Between Northern Adventures, LLC (Lessor)

And Northern Adventures, Inc. (Lessee)




Section 1.1.  Royalty Due Lessor




Under Article 8, the following table was integrated into the Lease Agreement
between NALLC and NAINC.




Royalty Schedule. Lessee shall pay Lessor a Net Smelter Royalty (NSR) on all
development and production ores and minerals extracted, milled, and sold from
the Leased Premises as shown in the following table:

Value Per Ton

NSR

$200/per ton or less

2%

More than $201/ton up to $300/ton

3%

More than $301/ton up to $400/ton

4%

More than $401/oz up to $1000/ton

5%

More than $1001/per

6.5%











--------------------------------------------------------------------------------

Shall be amended to read:

 Royalty Schedule. Lessee shall pay Lessor a Net Smelter Royalty (NSR) on all
development and production ores and minerals extracted, milled, and sold from
the Leased Premises as shown in the following table:

Value Per Ton

NSR

$500/per ton or less

2%

More than $500 per ton

3%




Section 1.2  Confirmation of Amendment.




APD, NAINC and NALLC by the execution of this Agreement, all confirm that they
agree and accept the new Royalty Schedule as written above.




Section 1.3 Other Terms and Conditions.




APD, NAINC and NALLC hereby confirm that all other terms and condition in the
existing lease between NAINC and NALCC will remain unchanged.  Any additional
amendments in the Lease Agreement must be undertaken pursuant to mutual written
consent of the parties.

 

ARTICLE 2




Amendments to the Option to Purchase Assets Agreement

And the Asset Purchase Agreement

Between Northern Adventures, Inc.

And APD Antiquities, Inc.




Section 2.1.  Amended Terms and Conditions:




Pursuant to the executed Option to Purchase Agreement, the existing lease
between Northern Adventures LLC and Northern Adventures, Inc. which was intended
to be assigned in whole to APD, at such time as the Option to Purchase was
exercised and the Asset Purchase Agreement was finalized.  The original Lease
Agreement was listed as one of the assets to be acquired by APD from NAINC.  In
order to facilitate the proposed transaction described in Exhibit B – APD,
pursuant to this agreement hereby agrees and confirms that the Option to
Purchase and the Asset Purchase Agreement can be amended to reflect the ASR
agreement and APD will accept the assignment of all right, title and interest
lease on the Monitor-Richmond property subject to the terms and conditions of
agreement with ASR, as defined in Exhibit B.














--------------------------------------------------------------------------------

ARTICLE 3




Allocation of Compensation to be

Received as a Result of the Execution

Of the Agreement between Northern Adventures, Inc.

And Archean Star Resources, Inc.




Section 3.1 Distribution of Compensation Derived From the ASR Agreement with
NAINC




As a consideration of NALLC agreeing to amend the Royalty Schedule to allow
NAINC to enter into the Letter Agreement with ASR, NAINC hereby agrees to split
the cash payments on a fifty-fifty basis specified under the terms of Letter
Agreement in Section 1.0, Subsections 1.3(1) and 1.3(2)(a).  As a further
consideration, the Common Stock of Archean to be issued pursuant to Section 1.0,
Subsections 1.3(2)(b) and 1.3(2)(c) shall be split on ad fifty-fifty basis
between NALLC and NAINC.  It being further understood that in the event the
closing takes place between NAINC and ASR prior to the formal reorganization and
execution of the Asset Purchase Agreement between NAINC and APD, the shares
issued and the cash received per the Letter Agreement will remain in NAINC and
transferred as assets to APD by NAINC.  NAINC also agrees that as of the date of
the closing of the Asset Purchase Agreement, NAINC will execute all documents
and stock powers necessary to have the ASR shares transferred to APD or its
legal successor.




ARTICLE 4




Representations and Warranties of APD, NAINC and NALLC




APD, NAINC and NALLC hereby represent and warrant each to the other as follows:




Section 4.1. Organization and Qualification.




(a)  APD, NAINC and NALLC warrant that they are duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization and each has all requisite and necessary corporate power and
authority to enter into and consummate this Agreement.  The execution and
delivery of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly and validly authorized by the Board of
Directors of both APD and NAINC, as well as authorization by the managing
members of NALLC.  




Section 4.2. Securities Exchange Commission Reports.  

(a)  APD confirms that it will file all the required form, reports and exhibits
with the Securities Exchange Commission (“SEC”) in the form of an 8-K filing
within four business days after this Agreement is executed by the parties.  None
of any of the filings to be made by APD will contain any untrue statements of
material fact or fail to disclose all material facts required to be stated
pursuant to the SEC regulations.








--------------------------------------------------------------------------------

 Section 4.3. Litigation.




Except as publicly disclosed by APD in the APD SEC Reports, there are no suits,
claims, actions, proceedings or investigations pending or, to the knowledge of
APD, threatened against APD individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect on APD or could reasonably be
expected to prevent or delay the consummation of the transactions contemplated
by this Agreement and APD is not subject to any outstanding order, writ,
injunction or decree which, insofar as can be reasonably foreseen in the future,
could reasonably be expected to have a Material Adverse Effect on APD..




Section 4.4.  Brokers




APD, NAINC and NALL warrant and confirm that there were no brokers, finders or
investment bankers entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
and the related proposed transaction between the parties, including ASR.




ARTICLE 5




Miscellaneous




Section 5.1. Entire Agreement; Assignment.




This Agreement (a) constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all other prior
agreements and understandings both written and oral, between the parties with
respect to the subject matter hereof. By entering into this Agreement the
parties intend that this Agreement and the terms and conditions define shall
supersede any preceding agreements, oral or otherwise, so that they shall have
no further force or effect.




Section 5.2. Validity.




If any provision of this Agreement or the application thereof to any person or
circumstance, is held invalid or unenforceable, the remainder of this Agreement
and the application of such provision to other persons or circumstances, shall
not be affected thereby, and to such end, the provisions of this Agreement are
agreed to be severable.




Section 5.3. Notices.




All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested), to each other party as
follows:

















--------------------------------------------------------------------------------

If to APD Antiquities, Inc.:




AMCOR Exploration, Inc and APD ANTIQUITIES, INC.,

1314 South Grand Blvd, Suite 2

Spokane, WA. 99202

Attention:  Cindy K. Swank, President




with a copy to:




Michael Espey, Esq.

318 18th Ave. E.

Seattle, WA 98112

Phone: (206) 860-6022




If to Northern Adventures, Inc.




Northern Adventures, Inc.

441 West 14th

Spokane, WA. 99202

Attention:  Martin Clemets




If to Northern Adventures LLC




Northern Adventures, LLC

1028 East Larch

Osburn, ID 83849

Attention:  Floyd Short




or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.




Section 5.4. Governing Law.




This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, without regard to the principles of conflicts of law
thereof.




Section 5.5. Descriptive Headings.




The descriptive headings herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement.




Section 5.6. Parties in Interest.




This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and its successors and permitted assigns, and except as provided in
Sections 4.9 and 4.11, nothing in this Agreement, express or implied, is
intended to or shall confer upon any other





--------------------------------------------------------------------------------

person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.




Section 7.11. Counterparts.




This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
agreement.




In Witness Whereof, each of the parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.




APD Antiquities, Inc.

a Nevada corporation







By:   ­­­/s/ Cindy K.
Swank                                                                        

Cindy K. Swank, President







Northern Adventures, Inc.

a Nevada corporation







By:  /s/ Martin
Clemets                                                                      

Martin Clemets, President







Northern Adventures LLC

an Idaho Limited Liability Company







By: /s/ Floyd
Short                                                                        

Floyd Short, Managing Partner







  













 



